        Case: 3:20-cv-00948-wmc Document #: 10 Filed: 11/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTINE OTTOW,

        Plaintiff,
                                                         Case No. 20-cv-948-wmc
   v.

PROFESSIONAL PLACEMENT SERVICES, LLC,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Christine Ottow against defendant Professional Placement Services, LLC in

the amount of $1,001.00.




        s/ K. Frederickson, Deputy Clerk                  November 13, 2020
        Peter Oppeneer, Clerk of Court                         Date
